     Case 1:20-cv-01231-NONE-EPG Document 14 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN SAIZ,                                      No. 1:20-cv-01231-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    PUTNAM and SCHRIEBER,
                                                        (Doc. No. 11)
15                       Defendants.
16

17          Plaintiff Martin Saiz is a state inmate proceeding pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s complaint against

19   Defendants Putnam and Schrieber for violating his due process and First Amendment rights. The

20   matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

21   Local Rule 302.

22          On November 19, 2020, Magistrate Judge Erica P. Grosjean entered findings and

23   recommendations, recommending that all claims and defendants be dismissed, except for

24   plaintiff’s claims against “Putnam and Schrieber for (1) violating his due process rights with

25   respect to housing him in administrative segregation and (2) violating his First Amendment rights

26   by retaliating against him for his protected speech.” (Doc. No. 11 at 2.)

27          Plaintiff was provided an opportunity to file objections to the findings and

28   recommendations. The deadline to file objections has passed, and plaintiff has not filed
                                                       1
     Case 1:20-cv-01231-NONE-EPG Document 14 Filed 01/12/21 Page 2 of 2


 1   objections or otherwise responded to the findings and recommendations.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 3   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and proper analysis.

 5          Accordingly, THE COURT HEREBY ORDERS that:

 6          1.      The findings and recommendations issued by Magistrate Judge Erica P. Grosjean

 7                  on November 18, 2020 (Doc. No. 11), are ADOPTED IN FULL;

 8          2.      All claims and defendants are dismissed, except plaintiff’s claims against

 9                  defendants Putnam and Schrieber for (1) violating his due process rights with

10                  respect to housing him in administrative segregation and (2) violating his First

11                  Amendment rights by retaliating against him for his protected speech; and

12          3.      This action is referred back to the assigned Magistrate Judge for further

13                  proceedings consistent with this order.

14
     IT IS SO ORDERED.
15

16      Dated:     January 11, 2021
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
